DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 16 December 2021, in response to the Office Action mailed 16 September 2021.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.

The claim objections in the prior action have been withdrawn due to the amendments filed.

The prior rejections under 35 U.S.C. 112 have been withdrawn due to the amendments filed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 1-7, 9, 12, 13, 16-21, 23, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 6, 15, and 16 of U.S. Patent No. 11,068,784. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons highlighted.  As these rejections are maintained from the prior action, and the claims as amended are still anticipated by the same claims listed, the rejections have not been repeated here, except to highlight the amendments made.

Claim 1 is compared with claim 1 of U.S. Patent No. 11,068,784—whereas the differences between the instant application and the copending application have been highlighted—as follows:
Instant Application
U.S. Patent No. 11,068,784
wherein the measure of quality includes a count based on neuron outputs satisfying a predetermined criterion.
determine, based on the outputs of one or more neurons of the ANN, a measure of a quantity of saturations among the outputs of the one or more neurons of the ANN



Claims 8, 10, 11, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 15 of U.S. Patent No. 11,068,784 in view of well-known practices in the art. As these rejections are .

Claims 14, 15, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 11,068,784 in view of Ross (US 2018/0232663). As these rejections are maintained from the prior action, and the claims as amended are still anticipated by the same claims listed, the rejections have not been repeated here.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “in proximity” in claim 20 is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-13, 16-22, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US 2019/0180177) in view of Venkataramani (US 2020/0241954).

As per claim 1, Yim teaches a system for monitoring a quality of a result of computations of an artificial neural network (ANN), the system comprising one or more processing units [a neural network apparatus performing processing for the neural network using at least one processor (abstract, para. 0007, etc.)] configured to: receive a description of the ANN and an input data associated with the ANN [a neural network comprising a number of layers performs operations on input data to produce an output of the NN (para. 0029, etc.)]; perform, for the input data, ANN computations of the ANN to obtain the result of the ANN computations for the input data [a neural network comprising a number of layers performs operations on input data to produce an output of the NN (para. 0029, etc.)]; and while performing the [the performance (measure of quality of computations) of the neural network may be measured and compared to a target performance, where the performance measure may include an error rate (paras. 0051, 0064, etc.) as well as measuring a quantization error for the network (paras. 0037, 0046, etc.)].
While Yim teaches measuring the performance, error rate, and quantization error of the NN (see above) it does not explicitly teach wherein the measure of quality includes a count based on neuron outputs satisfying a predetermined criterion.
Venkataramani wherein the measure of quality includes a count based on neuron outputs satisfying a predetermined criterion [an error rate measured for a neural network can include a saturation rate by counting neuron saturations (count of neurons satisfying the saturation criterion) (paras. 0003, 0024, 0028, etc.)].
Yim and Venkataramani are analogous art, as they within the same field of endeavor, namely neural network optimization including measuring an error rate in the NN.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the neuron saturation count and rate in 
Venkataramani provides motivation as [by measuring and correcting specific coarse-grained errors in the system the overhead can be reduced, reducing power and size requirements (paras. 0014-16, etc.)].

As per claim 3, Yim/Venkataramani teaches wherein the monitoring of the measure of quality includes counting a number of neuron saturations [the performance (measure of quality of computations) of the neural network may be measured and compared to a target performance, where the performance measure may include an error rate (Yim: paras. 0051, 0064, etc.) and an error rate measured for a neural network can include a saturation rate by counting neuron saturations (Venkataramani: paras. 0003, 0024, 0028, etc.)].

As per claim 4, Yim/Venkataramani teaches wherein the performing the ANN computations includes: performing, based on a quantization scheme, quantization of the ANN to obtain a quantized ANN [a quantization module may generate a quantized NN from the input NN (Yim: paras. 0026-27, 0032, and fig. 1, etc.) using quantization parameters selected to minimize quantization error (Yim: paras. 0035-37)]; and performing, using the quantized ANN and based on the input data, the ANN computations to obtain the result of the ANN computations for the input data [the output quantized NN (NN_FX1 and/or NN_FX2) may perform neural network operations on inputs (Yim: paras. 0045-50 for creating the network, paras. 0062-65 and fig. 5 for the network, etc.)].

As per claim 5, Yim/Venkataramani teaches wherein the one or more processing units are configured to: in response to the monitoring of the measure of the quality of the ANN computations, determine that the measure of quality does not satisfy quality requirements; and in response to the determination, adjust, based on the measure of quality, the quantization scheme to be used in the ANN computations for further input data [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.)].

As per claim 6, Yim/Venkataramani teaches wherein the quantization of the ANN includes mapping data from a first interval of a first data type into data from a second interval of a second data type; and adjusting the quantization scheme includes modifying a boundary of at least one of the first interval or the second interval [the NN may be quantized and the network re-quantized including adjusting the quantization parameters (Yim: paras. 0046, 0059, etc.) such as the fraction length values used for quantization (which changes the interval of the data type) (Yim: paras. 0094-98, etc.)].

As per claim 7, Yim/Venkataramani teaches wherein adjusting the quantization scheme results in improving the measure of quality [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.)].

As per claim 8, Yim/Venkataramani teaches wherein the one or more processing units configured are to: determine the measure of quality satisfies the quality requirements; in response to the determination: return the result of the ANN computations of the quantized ANN for the input data; and keep the quantization scheme to be used for the further input data [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.)].

As per claim 9, Yim/Venkataramani teaches wherein the one or more processing units are configured to repeat: performing, based on the adjusted quantization scheme, the quantization of the ANN to obtain a further quantized ANN [a quantization module may generate a quantized NN from the input NN (Yim: paras. 0026-27, 0032, and fig. 1, etc.) using quantization parameters selected to minimize quantization error (Yim: paras. 0035-37)]; performing ANN computations of the further quantized ANN for the input data [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.) which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)]; monitoring a further measure of quality of the ANN computations of the further quantized ANN [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.) which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)]; determining that the further measure of quality does not satisfy the quality requirements; and in response to the determination that the further measure of quality does not satisfy the quality requirements, adjusting the further quantization scheme to be used for the further input data [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.); which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)].

As per claim 10, Yim/Venkataramani teaches wherein the one or more processing units are configured to: determine that the further measure of quality satisfies the quality requirements; and in response to the determination that the further [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.); which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)].

As per claim 11, Yim/Venkataramani teaches wherein the one or more processing units are configured to: determine that the further measure of quality satisfies the quality requirements; and in response to the determination that the further measure of quality satisfies the quality requirements, return the result of the ANN computation of the further quantized ANN for the input data [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.); which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)].

As per claim 12, Yim/Venkataramani teaches wherein the one or more processing units are configured to: receive further input data [the output quantized NN (NN_FX1 and/or NN_FX2) may perform neural network operations on inputs (Yim: paras. 0045-50 for creating the network, paras. 0062-65 and fig. 5 for the network, etc.)]; perform ANN computations of the quantized ANN for the further input data while keeping the quantized ANN unchanged [the output quantized NN (NN_FX1 and/or NN_FX2) may perform neural network operations on inputs (Yim: paras. 0045-50 for creating the network, paras. 0062-65 and fig. 5 for the network, etc.)]; determine, based on the ANN computations for the further input data, a further measure of the quality; and based on the further measure of quality, adjust the quantization scheme and perform quantization of the ANN based on the adjusted quantization scheme [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.); which process can be repeated until the performance desired is met (Yim: paras. 0078, 0098, etc.)].

As per claim 13, Yim/Venkataramani teaches a storage unit configured to store the input data and an information concerning the quantization of the ANN, and wherein the one or more processing units are configured to perform the ANN computations of the further quantized ANN using the stored input data [the instructions and data, including the NN and the inputs, may be stored in a memory and executed by at least one processing unit (Yim: paras. 0007, 0103-108, etc.)].

As per claim 16, Yim/Venkataramani teaches wherein the ANN computations of the ANN are performed on an integrated circuit, wherein the integrated circuit is configured to collect information concerning quality of the ANN computations [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.) which may be performed by an integrated circuit (Yim: para. 0121; Venkataramani: paras. 0014-15, 0022, 0032; etc.)].

As per claim 17, see the rejection of claim 1, above.

As per claim 18, see the rejections of claim 4-5, above.

As per claim 19, see the rejection of claim 6, above.

As per claim 20, Yim/Venkataramani teaches wherein the monitoring of the measure of quality includes counting a number of neuron saturations and wherein a neuron of the ANN is saturated when a result of computation of the neuron is in proximity to the at least one boundary of the second interval of the second data type [an error rate measured for a neural network can include a saturation rate by counting neuron saturations (Venkataramani: paras. 0003, 0024, 0028, etc.); wherein a saturation is in proximity to a boundary for the implemented neuron].

As per claim 21, see the rejection of claim 7, above.

As per claim 22, see the rejections of claims 10-11, above.

As per claim 24, see the rejection of claim 16, above.


Claims 2, 14, 15, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yim (US 2019/0180177), in view of Venkataramani (US 2020/0241954), and further in view of Ross (US 2018/0232663).

As per claim 2, Yim/Venkataramani teaches the system of claim 1, as described above.
While Yim/Venkataramani teaches using specified quality requirements (see above) it does not explicitly teach how they are derived, and thus wherein the one or more processing units are configured to receive a user input, the user input including a quality requirement related to the measure of quality of the ANN computations.
Ross teaches wherein the one or more processing units are configured to receive a user input, the user input including a quality requirement related to the measure of quality of the ANN computations [a server receives and trains a machine learning model to improve its accuracy to a predefined requirement which may be set by a user (para. 0069, etc.)].
Yim/Venkataramani and Ross are analogous art as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receive the predefined requirements for the neural network from a user, as taught by Ross, for setting the predefined requirements for the neural network in the system taught by Yim/Venkataramani.
Ross provides motivation as [the system may be able to create a more accurate model based on specific user requirements (paras. 0005-7, etc.)].

As per claim 14, Yim/Venkataramani teaches the system of claim 1, as described above, and based on the measure of the quality.
While Yim/Venkataramani teaches using specified quality requirements, receiving input data and the ANN and determining the measure of quality, as well as external input (see above and e.g., Yim: para. 0116) it does not explicitly teach how the requirements are derived, and thus wherein the one or more processing units are configured to: receive the description of the ANN and the input data associated with the ANN from an external system, the external system being in communications with the one or more processing units; and based on the measure of the quality, issue a 
Ross teaches wherein the one or more processing units are configured to: receive the description of the ANN and the input data associated with the ANN from an external system, the external system being in communications with the one or more processing units; and based on the measure of the quality, issue a message concerning the quality of the ANN computations to the external system or a user associated with the external system [the server may receive a machine learning model and requirements from an external source, such as a user, and the model results provided back to the user (paras. 0064-76, etc.); for the determining quality requirements from computations and providing results in Yim/Venkataramani].
Yim/Venkataramani and Ross are analogous art as they are within the same field of endeavor, namely machine learning.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to receive the predefined requirements and a model for the neural network from a remote user, as taught by Ross, for setting the predefined requirements for the neural network in the system taught by Yim/Venkataramani.
Ross provides motivation as [the system may be able to create a more accurate model based on specific user requirements (paras. 0005-7, etc.)].

As per claim 15, Yim/Venkataramani/Ross teaches wherein the external system is configured to, in response to receiving the message, send an instruction to the one or more processing units, the instruction causing the one or more processing units to [the server may receive a machine learning model, including as a neural network, and requirements from an external source, such as a user, and train the NN (Ross: paras. 0064-76, etc.) where the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.)].

As per claim 23, Yim/Venkataramani/Ross teaches, prior to determining that the measure of quality does not satisfy the quality requirements, receiving, by the one or more processing units, a user input, the user input including the quality requirements [the server may receive a machine learning model, including as a neural network, and requirements from an external source, such as a user, and train the NN (Ross: paras. 0064-76, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejection of claim 2.

As per claim 25, Yim/Venkataramani/Ross teaches a system for quality monitoring and hidden quantization of artificial neural networks (ANN), the system comprising: one or more processing units; and a memory communicatively coupled with the one or more processors [the instructions and data, including the NN and the inputs, may be stored in a memory and executed by at least one processing unit (Yim: paras. 0007, 0103-108, etc.) and/or the system may include a processor and memory (Ross: fig. 1, etc.)], the memory storing instructions which when executed by the one or more processing units perform a method comprising: receiving, from an external system, a description of an ANN and input data associated with the ANN [the server may receive a machine learning model, including as a neural network, and requirements from an external source, such as a user, and train the NN (Ross: paras. 0064-76, etc.)]; performing, based on a quantization scheme, quantization of the ANN to obtain a quantized ANN [a quantization module may generate a quantized NN from the input NN (Yim: paras. 0026-27, 0032, and fig. 1, etc.) using quantization parameters selected to minimize quantization error (Yim: paras. 0035-37)], wherein the quantization of the ANN includes mapping data from a first interval of a first data type into data from a second interval of a second data type [a quantization module may generate a quantized NN from the input NN (Yim: paras. 0026-27, 0032, and fig. 1, etc.) using quantization parameters selected to minimize quantization error (Yim: paras. 0035-37)]; performing, based on the set of input data, ANN computations of the quantized ANN to obtain result of the ANN computation for the input data [the output quantized NN (NN_FX1 and/or NN_FX2) may perform neural network operations on inputs (Yim: paras. 0045-50 for creating the network, paras. 0062-65 and fig. 5 for the network, etc.)]; while performing the ANN computations, monitoring a measure of quality of the ANN computations of the quantized ANN [the system may determine that the network performance can be improved by adjusting the quantization parameters and producing a new quantized NN (NN_FX2) taking into account the measured network performance (Yim: paras. 0046, 0059, etc.)], wherein the measure of quality includes a count based [the performance (measure of quality of computations) of the neural network may be measured and compared to a target performance, where the performance measure may include an error rate (Yim: paras. 0051, 0064, etc.) as well as measuring a quantization error for the network (Yim: paras. 0037, 0046, etc.) where an error rate measured for a neural network can include a saturation rate by counting neuron saturations (count of neurons satisfying the saturation criterion) (Venkataramani: paras. 0003, 0024, 0028, etc.)]; determining that the measure of quality does not satisfy quality requirements; and in response to the determination, adjusting, by the one or more processing units and based on the measure of quality, the quantization scheme to be used in the ANN computations for further input data, wherein the adjusting the quantization scheme includes modifying the at least one boundary of one of the first interval and the second interval [the NN may be quantized and the network re-quantized including adjusting the quantization parameters (Yim: paras. 0046, 0059, etc.) such as the fraction length values used for quantization (which changes the interval of the data type) (Yim: paras. 0094-98, etc.)].
Examiner’s Note: the reasoning and motivation for the combination is provided, above, in the rejections of claims 1 and 14.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-25 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (Weighted-Entropy-based Quantization for Deep Neural Networks, July 2017, pgs. 5456-5464) – discloses a system of quantization of a DNN wherein the quantization can be changed in each pass of training the neural network.
Lee (US 2018/0341857) – discloses adjusting and optimizing quantization levels of each NN layer.
Julian (US 2015/0088796) – discloses changing a configuration based on neuron activity rates.
Shin (US 5,633,989) – discloses changing quantization based on quantization error.
Langford (US 2017/0308789) – discloses changing quantization based on quantization error.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.